PNG
    media_image1.png
    172
    172
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov




In re Application of 
Cowhig et al.
Application No. 16/195,911
Filed: 20 Nov 2018
For: ASPIRATOR FOR AIR FLOW AMPLIFICATION

:
:
:	DECISION ON PETITION
:
:
:
The above-identified application has been directed to the Office of Petitions for consideration of the petition under 37 CFR 1.181, filed February 19, 2021, to withdraw the holding of abandonment for the above-identified application, and the petition to revive under 37 CFR 1.137(a).

The application became abandoned June24, 2020 for failure to comply with 37 CFR 1.53(f) on or before issue fee payment. Notice of Abandonment was mailed June 30, 2020.

DECISION UNDER 37 CFR 1.181

Petitioners assert that on December 12, 2018, the inventor declarations for the instant application were filed in U.S. App. No. 16/195,932.

A review of U.S. App. No. 16/195,932 reflects that inventor declarations were filed therein on December 12, 2018. However, there is no indication in the filing that the declarations were intended for an application other than U.S. App. No. 16/195,932.

The declarations filed December 12, 2018 in U.S. App. No. 16/195,932 did not bear an application number, serial number and filing date, or attorney docket number. The declarations bore the application title for U.S. App. No. 16/195,932. As the declarations were filed in U.S. App. No. 16/195,932 and bore the title for that application, the presumption is that the declarations were intended for U.S. App. No. 16/195,932.

As petitioners have failed to establish that inventor oaths or declarations were timely filed for the instant application, the holding of abandonment will not be withdrawn.

Accordingly, the petition under 37 CFR 1.181 is hereby DISMISSED.

DECISION UNDER 37 CFR 1.137(a)

A grantable petition pursuant to 37 C.F.R. § 1.137(a) must be accompanied by: (1) the required reply to the outstanding Office action or notice, unless previously filed; (2) the petition fee as set forth in 37 C.F.R. § 1.17(m); (3) a statement that the entire delay in filing the required reply from the due date for the reply until the filing of a grantable petition pursuant to 37 C.F.R. § 1.137(b) was unintentional; and (4) any terminal disclaimer (and fee set forth in 37 C.F.R. § 1.20(d)) required pursuant to 37 C.F.R. § 1.137(c).

The instant petition has been carefully considered and found in compliance with the requirements set forth above. The required reply, petition fee, and statement of unintentional delay were filed February 19, 2021.

In view thereof, the petition to revive under 37 CFR 1.137(a) is hereby GRANTED.

Telephone inquiries concerning this matter may be directed to the undersigned at (571) 272-3205.

/ALESIA M. BROWN/

Alesia M. Brown
Attorney Advisor
Office of Petitions